DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim subject matter in above claims “the housing has a thickness not exceeding three millimeters.” 
It is not clear which thickness of the housing is claimed?
For example the housing has multiple thickness dimensions, e.g. overall thickness of the housing, thickness of bottom part of the housing, thickness of side wall of the housing, as per specification and drawings fig. 7A, it should be thickness of bottom portion of the housing.
For examining purpose, based on fig. 7 Examiner interprets thickness of item 701 e.g. “the thickness, t, of housing 701 may be not more than three millimeters.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ricardo Perez (Perez) US 11,119,544 in view of Ekaterina AXELROD, (AXELROD) US 2016/0343637.
As per claim 1 Perez disclose;
A mobile device case, comprising: a housing (102) for retaining a mobile device (200); and an active cooling system integrated into the housing (Col. 7 lines 25-28 and 33-36), 
Perez disclose active cooling system integrated into case having micro fan (Col. 7 lines 25-36)  having small form factor, 
But does not specifically disclose, type of micro fan, e.g. the active cooling system configured to use vibrational motion to cool a surface of the mobile device.

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Perez and AXELROD by incorporating the teaching of AXELROD, into the system of Perez to use vibrational motion to cool a surface of the mobile device. One having ordinary skill in the art would have found it motivated to use cooling system of AXELROD to provide compact and efficient cooling.
 
As per claim 3 combinations of Perez and AXELROD disclose;
the active cooling system further includes:  
a cooling element (Fig. 1B-1G item 108) including a first side (top of 108) and a second side (bottom of 108), the first side (top) being distal to the mobile device (112) and in communication with a fluid (air), the second side being proximal to the mobile device (112), the cooling element being configured to direct the fluid from the first side to the second side using the vibrational motion (fig. 1) such that the fluid moves toward the surface of the mobile is device (Based on exhaust port of the housing flow generated can be guide away through apertures in housing.).


the active cooling system further includes a support structure and wherein the cooling element is selected from a centrally anchored cooling element and an edge anchored cooling element (AXELROD fig. 1 and 2A shows edge anchored arrangement for cooling elements), the centrally anchored cooling element having a central region and a perimeter (Examiner’s note: Centrally anchored cooling elements are known in the art see US 2013/0301218 fig. 6), the centrally anchored cooling element being supported by the support structure at the central region, at least a portion of the perimeter being unpinned, the edge anchored cooling element having a central portion and an edge, the edge anchored cooling element being supported by the support structure at the edge (Fig. 2A) and having at least one aperture therein.

As per claim 6 combinations of Perez and AXELROD disclose;
the active cooling system further includes: 
a plurality of cooling cells (AXELROD fig. 1), each of the plurality of cooling cells including a cooling element having a first side and a second side, the first side being distal to the mobile device and in communication with a fluid, the second side being proximal to the mobile device, the cooling element being configured to direct the fluid from the first side to the second side using vibrational motion such that the fluid moves toward the surface of the mobile device. (AXELROD see Fig. 1 showing multiple elements, see claim 3 rejection for similar details)


the housing further includes: at least one depression, the active cooling system configured to fit within the at least one depression. (AXELROD see Fig. 1 G showing multiple elements, in depression)

As per claim 8 combinations of Perez and AXELROD disclose;
the depression has a depth not exceeding two millimeters. (AXELROD in par 0035 disclose dimensions of cooling element in range or 1 mm or smaller, therefor it can be mounted in depression having 2 mm or less than 2 mm based on requirements)

As per claim 9 combinations of Perez and AXELROD disclose;
a connector configured to be coupled with the mobile device such that the active cooling system is energized by the mobile device. (AXELROD fig. 1A)

As per claim 10 combinations of Perez and AXELROD disclose;
a battery electrically connected to the active cooling system such that the active cooling system is energized by the battery. (AXELROD fig. 1A power supply item 104 Para 0033 “battery”)

As per claim 11 combinations of Perez and AXELROD disclose;


Claim 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Ekaterina AXELROD.
As per claim 13 Perez disclose;
A mobile device case, comprising: a housing (102) for retaining a mobile device (200); and an active cooling system integrated into the housing (Col. 7 lines 25-28 and 33-36), 
Perez disclose active cooling system integrated into case having micro fan (Col. 7 lines 25-36)  having small form factor, 
But does not specifically disclose, type of micro fan, e.g. driving a cooling element of an active cooling system at a frequency to induce a vibrational motion
the active cooling system being integrated into a housing of a mobile device case,
However in analogues art of cooling electronic devices, AXELROD disclose, driving a cooling element of an active cooling system at a frequency to induce a vibrational motion (Fig. 1D) the active cooling system being integrated into a housing of a mobile device case, (Fig. 1 item 106 para 0034 “the cooled body 106 in an electronic device (e.g., a computer, a smart phone, a tablet,”)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to 

Regarding claim 15, claim 15 is rejected for the same reason as claim 3, as claim 15 recites similar to claim 3. See rejection of claim 4 above.

Regarding claim 17, claim 17 is rejected for the same reason as claim 5, as claim 17 recites similar to claim 5. See rejection of claim 5 above.

As per claims 18-19 combinations of Perez and AXELROD disclose;
- driving the cooling element at a structural resonance for the cooling element resonant frequency for the cooling element (AXELROD para 0048 “fan members 108 may vibrate at a resonance frequency, f2 , corresponding to the operating frequency (e.g., f2=f1 , f2=2 f1, etc.). ).
-the frequency further corresponds to an acoustic resonance . (AXELROD para 0048 “fan members 108 may vibrate at a resonance frequency, f2 , corresponding to the operating frequency (e.g., f2=f1 , f2=2 f1, etc.). )
	AXELROD further teaches in Para 0042 “the controller 118 may
adjust the applied amplitudes, frequencies, and/or phases until the detected flow parameter satisfies the predetermined value.” Therefor it is obvious to adjust 
	As explained above, AXELROD discloses the claimed invention except for adjusting frequencies at specifically value e.g. acoustic resonance or structural resonance. It would have been obvious to one having ordinary skill in the
art at the time before the effective filing date of the claimed invention, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. lo re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Such adjustment provides maximum efficiency and airflow. 

Regarding claim 20, claim 20 is rejected for the same reason as claims 7 and 8, as claim 20 recites similar to claims 7 and 8. See rejection of claims 7 and 8 above.

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of  AXELROD, and further in view of NATHAN NORTHRUP (NORTHRUP) US 2016/0286921. 
As per claim 2 Perez disclose,
the purpose of invention to provide “heat dissipating and protection device that may remove heat from a mobile device and provide crush and fall damage protection to the mobile device, while maintaining a small form factor and a light weight.” Col. 3 lines 6-10 and further overall thickness of the cover is same or less then mobile device, see col 5 lines 18-20 “the combined heights of the raised perimeters of both covers is equal to or slightly greater than the thickness 
AXELROD disclose in para 0035 “the fan member 108 may vary from a few μm (e.g., less than 10 μm) up to 1 mm) Therefor it is obvious to keep thickness of the housing wall below 3mm, as shown in Fig. 1 H housing portion formed by item 113 does not require extra thickness to incorporate cooling system, as fan member is compact, if cooling element is part of bottom wall or added to the bottom portion.
As explained above combinations of Perez and AXELROD disclose overall thickness but do not specifically disclose, the housing has a thickness not exceeding three millimeters.
However in analogues art of housing for a mobile device, NORTHRUP disclose, the protective enclosure, the thickness of a top portion and/or bottom portion and any side portions, individually or overmolded together, can be less than about 2.5 mm, such as less than about 2.0 mm, less than about 1.5 mm, for example less than 1 mm thick, even about 0.1 mm thick.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Perez, AXELROD and NORTHRUP by incorporating well-known in the art teaching of NORTHRUP, into the system of Perez and AXELROD to keep thickness of the bottom wall at less than 3 mm. One having ordinary skill in the art would have found it motivated to use well known teachings of NORTHRUP to provide compact housing case which provides protection.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of  AXELROD, and further in view of NORTHRUP.
As per Claim 12 Perez disclose;
A mobile device case, comprising: a housing (102) for retaining a mobile device (200); and an active cooling system integrated into the housing (Col. 7 lines 25-28 and 33-36), 
Perez disclose active cooling system integrated into case having micro fan (Col. 7 lines 25-36)  having small form factor, 
But does not specifically disclose, details of micro fan and related cooling system details, e.g. the active cooling system having a depth not exceeding two millimeters, the active cooling system configured to use vibrational motion to cool a surface of the mobile device, the active cooling system further including a cooling element in communication with a fluid, the cooling element being configured to use vibrational motion to direct the fluid to be incident on a surface of the mobile device.
However in analogues art of cooling electronic devices, AXELROD disclose, the active cooling system having a depth not exceeding two millimeters, (Para 0035 “fan member 108 may vary from a few μm (e.g., less than 10 μm) up to 1 mm.) cooling devices having cooling system configured to use vibrational 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Perez and AXELROD by incorporating the teaching of AXELROD, into the system of Perez to use vibrational motion to cool a surface of the mobile device. One having ordinary skill in the art would have found it motivated to use cooling system of AXELROD to provide compact and efficient cooling.
Perez and AXELROD further does not teach the housing having a thickness not exceeding three millimeters;
Perez  disclose, the purpose of invention to provide “heat dissipating and protection device that may remove heat from a mobile device and provide crush and fall damage protection to the mobile device, while maintaining a small form factor and a light weight.” Col. 3 lines 6-10 and further overall thickness of the cover is same or less then mobile device, see col 5 lines 18-20 “the combined heights of the raised perimeters of both covers is equal to or slightly greater than the thickness of the mobile device 200”. – Based on above disclosure, wall thickness of the bottom portion of the housing is minimum, 

As explained above combinations of Perez and AXELROD disclose overall thickness but do not specifically disclose, the housing has a thickness not exceeding three millimeters.
However in analogues art of housing for a mobile device, NORTHRUP disclose, the protective enclosure, the thickness of a top portion and/or bottom portion and any side portions, individually or overmolded together, can be less than about 2.5 mm, such as less than about 2.0 mm, less than about 1.5 mm, for example less than 1 mm thick, even about 0.1 mm thick.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Perez, AXELROD and NORTHRUP by incorporating well-known in the art teaching of NORTHRUP, into the system of Perez and AXELROD to keep thickness of the bottom wall at less than 3 mm. One having ordinary skill in the art would have found it motivated to use well known teachings of NORTHRUP to provide compact housing case which provides protection.

s 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of  AXELROD, and further in view of CHIEN-YU CHAO (CHAO) US 2011/0259557.
Regarding claim 4 combinations of Perez and AXELROD, disclose,
the active cooling system further includes: an orifice plate having at least one orifice (AXELROD fig. 1G item 102 having orifice) therein, 
But does not teach other alternative obvious arrangements, 
the orifice plate being disposed between the cooling element and the mobile device, the cooling element being actuated to drive the fluid through the at least one orifice, the fluid traveling from the at least one orifice toward the surface of the mobile device.
	However in analogues art of cooling CHAO teaches the orifice plate (Fig. 5) being disposed between the cooling element (42-43) and the heat source (10 examiner interprets as surface of mobile device), the cooling element (42-43) being actuated to drive the fluid through the at least one orifice, the fluid traveling from the at least one orifice toward the surface of the heat source/mobile device (10).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by CHAO to the device of Perez and AXELROD would have yielded predicable results of cooling heat source surface  from top and having  inlet vent from side of the housing.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835